DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 10/13/20 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/20.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinsch et al (US 2015/0077736 A1) and Fernald et al (US 6,519,388 B1). 
Re. claim 1, Reinsch et al discloses a securing method, comprising:

providing a capillary 3/4/50/51 made of a material with a second melting temperature in such a way that the capillary 3/4/50/51 surrounds at least regions of the sensor region of the optical waveguide 52, and that a securing region (“Fusion Splice”) of the capillary 3/4/50/51 is arranged at a distance from the sensor region, wherein the temperature sensor element 2 is arranged in an end region of the optical waveguide 52, and the end region is inserted into the capillary 3/4/50/51 so that an end 4/51 of the capillary 3/4/50/51  is exposed (Figs 1 and 2; [0059]-[0060]);
securing (see Fig 2(d)) the securing region of the capillary 3/4/50/51 to the optical waveguide 52, involving a heating of the securing region of the capillary to a heating temperature that is equal to or higher than the second melting temperature to thereby fuse the capillary 3/4/50/51 to the optical waveguide 52 (Figs 1-2; [0059]-[0060]);
heating the exposed end 4/51 of the capillary 3/4/50/51 to a heating temperature that is equal to or higher than the second melting temperature to thereby create fusion splice 55 (Figs 1-2; [0059]-[0060]).
However, Reinsch et al does not disclose the second melting temperature is lower than the first melting temperature.
Fernald et al discloses a method of fusing a capillary 20 to an optical waveguide 10 comprising an integrated temperature sensor element 12 (Fig 1; col. 3 lines 23-30 and 64-67).  The method of Fernald comprises providing an optical waveguide 10 made 
providing a capillary 20 made of a material with a second melting temperature in such a way that the capillary 20 surrounds at least regions of the sensor region of the optical waveguide 10, and that a securing region 382 of the capillary 20 is arranged at a distance from the sensor region (Figs 1 and 13; col. 3 lines 64-67; col. 4 lines 1-14; col. 9 lines 6-46), wherein the second melting temperature is lower than the first melting temperature (col. 5 lines 55-58);
securing the securing region 382 of the capillary 20 to the optical waveguide 10, involving a heating of the securing region 382 of the capillary 20 to a heating temperature that is equal to or higher than the second melting temperature to thereby fuse the capillary 20 to the optical waveguide 10 (Fig 13; col. 9 lines 42-67; col. 10 lines 20-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the above teachings, thereby providing materials in Reinsch et al such that the second melting temperature is lower than the first melting temperature, since Fernald et al discloses this arrangement allows for securing to occur without bleaching out the integrated temperature sensor element within the waveguide (Fernald et al: col. 5 lines 48-58).
Re. claim 2, Reinsch et al and Fernald et al render obvious the method as discussed above.  However, Fernald et al does not explicitly disclose the heating temperature is lower than the first melting temperature.  Nonetheless, one of 
Re. claim 3, Reinsch et al and Fernald et al render obvious the method as discussed above.  Both Reinsch et al and Fernald et al disclose the securing comprises:
heating the securing region to the heating temperature for a predetermined period of time; and allowing the securing region to cool down (Reinsch et al: Fig 2, [0060]; Fernald et al: Fig 13, col. 10 lines 20-27).  The claimed method would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Fernald et al discloses the same is a suitable method for fusing the capillary to the optical waveguide (Fernald et al: col. 10 lines 20-38). 
Re. claim 4, Reinsch et al and Fernald et al render obvious the method as discussed above.  As discussed above, both Reinsch et al and Fernald et al disclose the securing comprises: heating the securing region to the heating temperature for a predetermined period of time; and allowing the securing region to cool down (Reinsch et al: Fig 2, [0060]; Fernald et al: Fig 13, col. 10 lines 20-27)
However, neither Reinsch et al nor Fernald et al discloses the heating temperature is equal to or higher than the first melting temperature, wherein the predetermined duration of time is selected such that the material of the optical waveguide during securing is heated to a temperature that is lower than the first melting temperature.
Fernald et al discloses lasers of varying powers may be used to perform the securing method, and also discloses the predetermined period of time may be altered if desired (col. 9 lines 42-51; col. 10 lines 20-31).  As discussed above, allowing the optical waveguide to reach the first temperature would result in melting of the optical waveguide, thereby inducing loss in the waveguide due to the physical distortion of the waveguide structure.  Accordingly, one of ordinary skill would have been motivated to prevent the optical waveguide from reaching the first melting temperature.  Therefore, the claimed arrangement would have been obvious to one of ordinary skill in the art for the purpose of using differing laser sources and predetermined periods of time to create a robust secure arrangement while minimizing optical loss in the system due to melting of the waveguide. 
Re. claim 5, Reinsch et al and Fernald et al render obvious the method as discussed above.  Fernald et al further discloses the securing further comprises: temporarily fixing the securing region 382 relative to at least the axial direction of the optical waveguide prior to heating using a vacuum (Fig 13; col. 9 lines 6-24); and after allowing to cool down, the fixing is released to remove the optical assembly from the fusing device.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Fernald et al discloses the temporary fixing allows for rotation and translation of the waveguide/capillary tube to thereby create a securing region which extends circumferentially around the waveguide (Fernald et al: col. 9 lines 6-41).

However, Fernald et al does not disclose the predetermined duration of time is at maximum so long that the material of the optical waveguide remains in the non-molten state.
Similar to the previous discussion, one of ordinary skill would have recognized the need to keep the predetermined duration of time short enough so as to prevent melting of the optical waveguide.  Melting of the optical waveguide would result in distortion of the waveguide core and introduce loss into the optical system.  Therefore, one of ordinary skill in the art would have found the claimed arrangement obvious at the time the invention was effectively filed for the purpose of minimizing loss in the optical device.
Re. claim 7, Reinsch et al and Fernald et al render obvious the method as discussed above.  Fernald et al discloses the predetermined duration of time is at maximum so long that a region of the capillary surrounding the sensor region of the optical waveguide remains in the non-molten state, since the capillary surrounding the sensor region is not heated (Fig 13; col. 10 lines 20-31).
Re. claim 8, Reinsch et al and Fernald et al render obvious the method as discussed above.  Fernald et al discloses the securing region 382 of the capillary 20 is provided to be circumferential around an axis of the capillary 20, and wherein, after 
Re. claim 9, Reinsch et al and Fernald et al render obvious the method as discussed above.  Fernald et al discloses the securing region 382 of the capillary 20 has at least one axial elongation 27 which is suitable to withstand a predetermined force in the axial direction between the capillary 20 and the optical waveguide 10 after securing (Figs 1 and 13; col. 4 lines 58-67).  The claimed method would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Fernald et al discloses the same imparts enhanced pull strength to the optical assembly (Fernald et al: col. 4 lines 63-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/12/21